DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 211.  In the specification the claimed ball-pin bracket, to which reference numeral 211 refers, is listed as reference numeral 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 includes the limitation, “the ball-pin bracket 132 is located behind the left- upper rocker arm and the right-upper rocker arm”.  As seen in the drawings, the ball-pin bracket is not behind the rocker arm but rather disposed on a front side of a back portion of the upper rocker arm.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rocker arm” in claim 1 is used by the claim to mean “control arm,” while the accepted meaning is “a center-pivoted lever.” The term is indefinite because the specification does not clearly redefine the term.
Claims 3-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation, “two ends of the lateral stabilizer bar are both connected with the left-upper rocker arm and the right-upper rocker arm” creates confusion as to whether the two ends are each connected to both of the rocker arms.  A clearer limitation would read, “a first end of the lateral stabilizer bar and a second end of the lateral stabilizer bar are connected with the left-upper rocker arm and the right-upper rocker arm, respectively.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heon et al (US 2016/0347350).  Heon discloses:
With regard to claim 1 - An all-terrain vehicle, comprising: 
a frame 12, 
a left-front suspension assembly connected with a left side of the frame and comprising a left- upper rocker arm 110 and a left-lower rocker arm 108, the left-upper rocker arm being located above the left- lower rocker arm, 
a right-front suspension assembly connected with a right side of the frame and comprising a right-upper rocker arm 110 and a right-lower rocker arm 108, the right-upper rocker arm being located above the right-lower rocker arm, 
a lateral stabilizer bar 136 mounted on the frame and arranged above the left-upper rocker arm and the right-upper rocker arm, and 
a steering gear 160 mounted on the frame and located below the lateral stabilizer bar.

With regard to claim 2 - wherein a middle portion of the lateral stabilizer bar 136 is mounted on the frame, one end of the lateral stabilizer bar is connected with the left-upper rocker arm 100, and the other end of the lateral stabilizer bar is connected with the right-upper rocker arm 110.

With regard to claim 3 - wherein two ends of the lateral stabilizer bar are both connected with the left-upper rocker arm and the right-upper rocker arm through ball-pin connecting rods 134.

With regard to claim 4 - wherein each of the left-upper rocker arm and the right-upper rocker arm is provided with a ball-pin bracket 132 connected with the ball-pin connecting rod.

With regard to claim 5 - wherein each of the left-upper rocker arm and the right-upper rocker arm is a double wishbone, and the ball-pin bracket 132 is located behind the left- upper rocker arm and the right-upper rocker arm (see Fig. 7).

With regard to claim 6 - wherein a mounting device 138 is arranged at the middle portion of the lateral stabilizer bar, a stabilizer bar bracket is arranged on the frame, the mounting device comprises a mounting base and a buffer sleeve, the buffer sleeve is fitted over the middle portion of the lateral stabilizer bar, and the mounting base and the stabilizer bar bracket are arranged opposite to each other to jointly define a mounting space for the buffer sleeve (see below).

    PNG
    media_image1.png
    387
    395
    media_image1.png
    Greyscale


With regard to claim 9 - wherein the steering gear 160 is located below a middle portion of the lateral stabilizer bar.

With regard to claim 11 - wherein a width of the left-upper rocker arm in a front-rear direction of the all-terrain vehicle is less than a width of the left-lower rocker arm in the front-rear direction of the all-terrain vehicle, and a width of the right-upper rocker arm in the front-rear direction of the all-terrain vehicle is less than a width of the right-lower rocker arm in the front-rear direction of the all-terrain vehicle (see Fig. 5).

With regard to claim 13 - wherein the lateral stabilizer 136 bar is a U-shaped bar (see Fig. 7).

Claim(s) 1-5, 9-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Despres-Nadeau et al (US 2016/0347137).  Despres-Nadeau discloses:
With regard to claim 1 - An all-terrain vehicle, comprising: 
a frame 12, 
a left-front suspension assembly connected with a left side of the frame and comprising a left- upper rocker arm 252 and a left-lower rocker arm 250, the left-upper rocker arm being located above the left- lower rocker arm, 
a right-front suspension assembly connected with a right side of the frame and comprising a right-upper rocker arm 2520and a right-lower rocker arm 250, the right-upper rocker arm being located above the right-lower rocker arm, 
a lateral stabilizer bar 298 mounted on the frame and arranged above the left-upper rocker arm and the right-upper rocker arm, and 
a steering gear 716 mounted on the frame and located below the lateral stabilizer bar.

With regard to claim 2 - wherein a middle portion of the lateral stabilizer bar 716 is mounted on the frame, one end of the lateral stabilizer bar is connected with the left-upper rocker arm 252, and the other end of the lateral stabilizer bar is connected with the right-upper rocker arm 252.

With regard to claim 3 - wherein two ends of the lateral stabilizer bar are both connected with the left-upper rocker arm and the right-upper rocker arm through ball-pin connecting rods 296.

With regard to claim 4 - wherein each of the left-upper rocker arm and the right-upper rocker arm is provided with a ball-pin bracket 294 connected with the ball-pin connecting rod 296.

With regard to claim 5 - wherein each of the left-upper rocker arm and the right-upper rocker arm is a double wishbone, and the ball-pin bracket 294 is located behind the left- upper rocker arm and the right-upper rocker arm (see Fig. 19).

With regard to claim 9 - wherein the steering gear 716 is located below a middle portion of the lateral stabilizer bar.

With regard to claim 10 - wherein the frame comprises a front vertical beam 124, and a middle portion of the lateral stabilizer bar is mounted at the front vertical beam (see Fig. 5).

With regard to claim 11 - wherein a width of the left-upper rocker arm in a front-rear direction of the all-terrain vehicle is less than a width of the left-lower rocker arm in the front-rear direction of the all-terrain vehicle, and a width of the right-upper rocker arm in the front-rear direction of the all-terrain vehicle is less than a width of the right-lower rocker arm in the front-rear direction of the all-terrain vehicle (see Figs. 17-19).

With regard to claim 12 - wherein the steering gear is mounted on the front vertical beam 124 (see Fig. 5).

With regard to claim 13 - wherein the lateral stabilizer 136 bar is a U-shaped bar (see Fig. 7).

With regard to claim 18 - wherein two front vertical beams 124 are provided, and the middle portion of the lateral stabilizer bar is mounted at the two front vertical beams (see Fig. 5).

With regard to claim 19 - wherein the two front vertical beams 124 are not parallel in the up-down direction, and a distance between the two front vertical beams gradually decreases from bottom to top (see Fig. 7).

With regard to claim 20 - wherein the steering gear is located between the left-upper rocker arm as well as the right-upper rocker arm and the front vertical beam in a front- rear direction of the all-terrain vehicle, and a projection of the steering gear on a transverse central plane of the all-terrain vehicle coincides at least partially with a projection of the left-upper rocker arm and the right-upper rocker arm on the transverse central plane of the all-terrain vehicle (see Figs. 5 and 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau in view of Jang (US 8,882,092).  Despres-Nadeau fails to explicitly disclose the claimed structure of the mounting device.  Jang teaches a mount bushing of a stabilizer bar for a vehicle comprising a mounting device arranged at the middle portion of a lateral stabilizer bar, a stabilizer bar bracket 132 arranged on the frame, the mounting device comprising a mounting base 131 and a buffer sleeve 140, the buffer sleeve is fitted over the middle portion of the lateral stabilizer bar, and the mounting base and the stabilizer bar bracket are arranged opposite to each other to jointly define a mounting space for the buffer sleeve, wherein a semicircular groove is defined in the mounting base 131, a semicircular groove is defined in the stabilizer bar bracket 132, and the two semicircular grooves jointly define a mounting space (see Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Despres-Nadeau with the teaching of Jang’s mounting bushing to enhance marketability and fuel economy of the vehicle by reducing noise and friction and improve durability by preventing foreign materials and grease respectively from flowing into or flowing out.  

With regard to claim 7, Jang teaches wherein the buffer sleeve comprises two semicircular buffer blocks arranged opposite to each other, and end portions of the two buffer blocks are inserted and fitted with each other (see Figs. 4 and 5).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Despres-Nadeau and Jang and further in view of Domer (US 5,013,166).  Despres-Nadeau and Jang fail to explicitly disclose wherein convex posts and grooves are provided at the end portions of the two buffer blocks, the convex post of one buffer block is fitted in the groove of the other buffer block.  Domer teaches a torsion bar bearing comprising buffer blocks 1a, 1b wherein convex posts 3 and grooves 4 are provided at the end portions of the two buffer blocks, the convex post of one buffer block is fitted in the groove of the other buffer block.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the buffer blocks of Despres-Nadeau and Jang with the teaching of Domer’s convex posts and grooves to better ensure the buffer blocks lock together.

With regard to claim 16, Despres-Nadeau, Jang, and Domer fail to explicitly disclose wherein fitting end faces of the two buffer blocks are in a horizontal direction, and fitting end faces between the mounting base and the stabilizer bar bracket are in a vertical direction.  However, Despres-Nadeau teaches a rear stabilizer bar 426 having mounts 424 oriented as claimed.  it would have been obvious to try orienting the stabilizer mounts of Despres-Nadeau, Jang, and Domer such that fitting end faces of the two buffer blocks are in a horizontal direction, and fitting end faces between the mounting base and the stabilizer bar bracket are in a vertical direction since doing so would require routine skill in the art by changing the orientation of the mounts to allow for special mounting restrictions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        December 3, 2022